Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 22, 2021 has been entered. The Applicant amended claims 1, 3, 9, 16, 19-22, 24, and 32, and cancelled claims 11, 17-18, and 33. Claims 1-4, 8-9, 13, 15-16, 19-24, 28, and 32 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 11, 2021. The examiner withdraws the 112(b) rejections and the Specification, Drawings, and Claims objections in light of the amendments to the Specification, Drawings, and Claims.
Applicant’s arguments, see page 10 to page 14, filed July 22, 2021, with respect to claims 1-4, 8-9, 13, 15-16, 19-24, 28, and 32 have been fully considered and are persuasive. The rejections of claim 1-4, 8-9, 13, 15-16, 19-24, 28, and 32 has been withdrawn.
Allowable Subject Matter
Claims 1-4, 8-9, 13, 15-16, 19-24, 28, and 32 are allowed. 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “a third backplane that is between the first backplane and the second backplane; a fourth backplane that is opposite the third backplane; and a strand passageway that extends through the third and fourth backplanes” in claim 1 and “a tubular reflector assembly that has a first side face, a second side face, a third side face and a fourth side face, the first side face being opposite the fourth side face and the second side face being opposite the third side face; a strand passageway that extends through the first and fourth side faces of the tubular reflector assembly” in claim 16, and “wherein a boresight pointing direction of the second small cell base station 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845